1                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
2

3                                            Master File No. 2:16-cv-02279-RFB-GWF

4    In re Spectrum Pharmaceuticals, Inc.
     Securities Litigation:                  STIPULATION AND [PROPOSED]
5                                            ORDER REGARDING BRIEFING AND
     This Document Relates To: All Actions   DISCOVERY SCHEDULE FOR
6
                                             PLAINTIFFS’ MOTION FOR CLASS
7                                            CERTIFICATION

8                                            (First Request)

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                       Case No. 2:16-cv-02279-RFB-GWF
                                                STIPULATION AND [PROPOSED] ORDER
1           WHEREAS, on January 25, 2019, Plaintiffs filed their Motion for Class Certification
2    Pursuant to Federal Rule of Civil Procedure 23 (ECF No. 103) (“Motion for Class Certification”);
3
     and
4
            WHEREAS, Defendants’ current response date is on February 8, 2019; and
5
            WHEREAS, to determine whether they oppose class certification, Defendants must receive
6

7    documents from and depose both Lead Plaintiffs; and

8           WHEREAS, Plaintiffs appended to and based their Motion for Class Certification, in part,

9    on the expert Declaration of Dr. Adam Werner, opining on the market efficiency for Spectrum
10   stock and whether the finder of fact will be able to measure damages by means of a common
11
     methodology, calculating them on a class-wide basis for all Class members. This may require
12
     Defendants to depose Dr. Werner and to determine whether to include an opposition expert report
13
     in support of their opposition to Plaintiffs’ Motion for Class Certification; and
14

15          WHEREAS, counsel for Plaintiffs and Defendants have conferred regarding an extended

16   briefing schedule for Plaintiffs’ Motion for Class Certification; and

17          WHEREAS, this is the first stipulation requesting to extend the time to file an opposition
18
     to the Motion for Class Certification (ECF No. 103);
19
            IT IS HEREBY STIPULATED AND AGREED among the undersigned parties, subject to
20
     the Court’s approval, as follows:
21
                1. Defendants shall have until March 29, 2019 to conduct all discovery necessary to
22

23                  determine whether (a) they intend to oppose class certification or (b) to stipulate to

24                  class certification;
25              2. Defendants shall either file a brief in opposition to Plaintiffs’ Motion for Class
26
                    Certification or stipulate to class certification no later than March 29, 2019;
27

28
                                                                   Case No. 2:16-cv-02279-RFB-GWF
                                                       1    STIPULATION AND [PROPOSED] ORDER
1              3. If Defendants oppose Plaintiffs’ Motion for Class Certification, then Plaintiffs shall
2                  file a reply brief in further support of their Motion on or before April 12, 2019;
3
               4. If Defendants oppose Plaintiffs’ Motion for Class Certification and submit an
4
                   expert report(s) in support of their opposition, then the parties shall agree on a
5
                   deposition date(s) for Defendants’ expert(s) during April, 2019. Plaintiffs shall file
6

7                  their reply brief in further support of their Motion for Class Certification no later

8                  than fourteen (14) days after they depose the last of Defendants’ experts. In this

9                  circumstance, pursuant to LR IA 7-1(b), the Parties will file on the ECF a Notice,
10                 informing the Court of the reply brief deadline.
11
     IT IS SO STIPULATED.
12
     Dated: February 5, 2019
13
      PETERSON BAKER, PLLC                             LEVERTY & ASSOCIATES LAW
14
                                                       CHTD.
15    /s/ Tamara Beatty Peterson
      Tamara Beatty Peterson, Esq.                     /s/ Patrick R. Leverty
16    Nevada Bar No. 5218                              Patrick R. Leverty (Nevada Bar No. 8840)
      BENJAMIN K. REITZ, ESQ.                          William Ginn
17    Nevada Bar No. 13233                             Reno Gould House
      10001 Park Run Drive                             832 Willow Street
18
      Las Vegas, NV 89145                              Reno, Nevada 89502
19    Telephone: (702) 786-1001                        Telephone: (775) 322-6636
      Facsimile: (702) 786-1002                        Facsimile: (775) 322-3953
20    Email: tpeterson@petersonbaker.com               Email: pat@levertylaw.com
21    PAUL HASTINGS LLP                                Liaison Counsel for Lead Plaintiffs Michael
22    Christopher H. Mcgrath                           Bestwick and Mark Hawkins
      (Admitted Pro Hac Vice)
23    Raymond W. Stockstill                            THE ROSEN LAW FIRM, P.A.
      (Admitted Pro Hac Vice)                          Jacob A. Goldberg (pro hac vice)
24    695 Town Center Drive, 17th Floor                Leah Heifetz-Li
      Costa Mesa, CA 92626                             101 Greenwood Avenue, Suite 440
25    Telephone: (714) 668-6200                        Jenkintown, PA 19046
26    Facsimile: (714) 979-1921                        Telephone: (215) 600-2817
      Email: chrismcgrath@paulhastings.com             Facsimile: (212) 202-3827
27    beaustockstill@paulhastings.com                  Email: jgoldberg@rosenlegal.com
                                                       Email: lheifetz@rosenlegal.com
28
                                                                 Case No. 2:16-cv-02279-RFB-GWF
                                                      2   STIPULATION AND [PROPOSED] ORDER
1    Attorneys for Defendants                        BRONSTEIN, GEWIRTZ &
     Spectrum Pharmaceuticals, Inc., Joseph W.       GROSSMAN, LLC
2    Turgeon and Lee F. Allen                        Peretz Bronstein
3                                                    Shimon Yiftach
     SNELL & WILMER, L.L.P.                          60 East 42nd Street, Suite 4600
4                                                    New York, NY 10165
     /s/ Patrick G. Byrne                            Tel: (212) 697-6484
5    Patrick G. Byrne, Esq.                          Fax: (212) 697-7296
     Nevada Bar No. 7636                             Email: peretz@bgandg.com
6    Bradley T. Austin, Esq.
7    Nevada Bar No. 13064                            Co-Lead Counsel for Lead Plaintiffs Michael
     3883 Howard Hughes Parkway, Suite 1100          Bestwick and Mark Hawkins
8    Las Vegas, NV 89169
     Telephone: (702) 784-5200
9    Facsimile: (702) 784-5252
     Email: pbyrne@swlaw.com
10   baustin@swlaw.com
11
     FENWICK & WEST LLP
12   Kevin P. Muck, Esq.
     (Admitted Pro Hac Vice)
13   555 California Street, 12th Floor
     San Francisco, CA 94104
14
     Telephone: (415) 875-2300
15   Facsimile: (415) 281-1350
     Email: kmuck@fenwick.com
16
     and
17
     Jay L. Pomerantz, Esq.
18
     (Admitted Pro Hac Vice)
19   Alison C. Epstein, Esq.
     (Admitted Pro Hac Vice)
20   801 California Street
     Mountain View, CA 94101
21   Telephone: (650) 988-8500
     Facsimile: (650) 938-5200
22
     Email: jpomerantz@fenwick.com
23           aepstein@fenwick.com

24   Attorneys for Defendant Dr. Rajesh Shrotriya
25                    11th day of February, 2019
     SO ORDERED this _____
26
                                                 __________________________________
27                                               Honorable Richard F. Boulware II

28
                                                               Case No. 2:16-cv-02279-RFB-GWF
                                                    3   STIPULATION AND [PROPOSED] ORDER
